     Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 1 of 32




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________________

RICHARD S. STEELE,

                                    Plaintiff,
         v.                                                             5:20-CV-00220

STATE OF NEW YORK, VALERIE COX, individually
and as a representative of the New York State
Department of Transportation, NEW YORK STATE
DEPARTMENT OF TRANSPORTATION, ELATISHA
KIRNON, individually and as a representative of the
New York State Governor’s Office of Employee Relations,
and NEW YORK STATE GOVERNOR’S OFFICE OF
EMPLOYEE RELATIONS,

                              Defendants.
__________________________________________________________

THOMAS J. McAVOY,
Senior United States District Judge



                                   DECISION and ORDER

I.       INTRODUCTION

         Plaintiff Richard Steele, an employee of the New York State Department of

Transportation (“DOT”), brings this action pursuant to Title VII of the Civil Rights Act of

1964 (“Title VII”) and 42 U.S.C. § 1983 (“Section 1983”) alleging that the defendants

subjected him to unlawful retaliation and violated his constitutional rights in relation to his

December 2017, February 2018, and December 2019 disciplinary proceedings.

Defendants the State of New York, DOT, the Governor’s Office of Employee Relations

(“GOER”), Elatisha Kirnon, and Valerie Cox move to dismiss the Complaint pursuant to


                                                 1
  Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 2 of 32




Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). Dkt. No. 11. Plaintiff opposes the

motion, Dkt. No. 14, and defendants reply. Dkt. No. 15.

II.     BACKGROUND1

        Plaintiff is an Environmental Specialist employed by DOT. Dkt. No. 1 at ¶ 1. He has

been employed by DOT since September 1989. Id.

        Between December 2017 and December 2019, DOT issued three Notices of

Discipline to plaintiff relating to various acts of misconduct. The first two of these Notices

of Discipline were issued by Defendant Valerie Cox, DOT Administrative Services Director.

See Dkt. Nos. 1-3; 1-7. On December 22, 2017, DOT issued a Notice of Discipline to

plaintiff charging him with harassment of Ezmaralda Abboud, a female security guard in

his office building. Dkt. No. 1-3 (December 22, 2017 Notice of Discipline). Plaintiff was

placed on paid administrative leave. Dkt. No. 1 at ¶ 15. The December 22, 2017 Notice of

Discipline charged plaintiff with repeatedly asking Ms. Abboud to accompany him to dinner

or on his boat and touching the back of her hand while walking by her workstation, causing

Ms. Abboud to feel nervous and uncomfortable. Id.; see Dkt. No. 1-3. The December 22,

2017 Notice of Discipline was initiated by the complaint of Kristine Olson (formerly Kristine

Crimi), Ms. Abboud’s supervisor. See Dkt. No. 1 at ¶ 23. On December 26, 2017, in

response to the Notice of Discipline, plaintiff filed a grievance through his union

representative and sought arbitration under Article 33 of the PEF Collective Bargaining

Agreement. Dkt. No. 1-4. However, the matter was resolved by agreement, under which

plaintiff was issued a “non-disciplinary counseling memo” and permitted to return to work


        1
         The well-pleaded allegations of the Complaint are assumed true for the purposes of this motion to
dismiss. See Morris v. New York State Police, 268 F. Supp. 3d 342, 359 (N.D.N.Y. 2017).

                                                     2
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 3 of 32




on January 18, 2018. Dkt. No. 1 at ¶ 17. Plaintiff alleges that the “case against [him] was

exceedingly weak, and the DOT sought to resolve the complaint without termination due to

the lack of evidence of misconduct.” Id. Plaintiff alleges that “within weeks of the

discontinuance of the disciplinary proceeding, the DOT reassigned [him] to a new work

station thus altering the terms of his employment without good cause.” Id. at ¶ 20.

       On February 15, 2018, DOT issued a second Notice of Discipline to plaintiff,

charging him with misconduct arising out of a January 22, 2018 incident at MJ’s Music Bar

in Fulton, New York. Dkt. No. 1-7. As stated in the Notice of Discipline, while present in

MJ’s Music Bar, plaintiff allegedly made several disparaging comments related to the

circumstances surrounding the December 22, 2017 Notice of Discipline. Id. Plaintiff

alleges that, while at the bar, he encountered Grace Crimi, the daughter of Kristine Olson

(formerly Kristine Crimi), who was “the woman who previously accused [plaintiff] of

wrongfully touching Ms. Abboud.” Dkt. No. 1 at ¶ 23. Plaintiff alleges that he “refused to

discuss the matter with Grace Crimi” and that Crimi told him, unsolicited, that he “had

nothing to worry about” and “did nothing wrong.” Id. On or about January 23, 2018,

Kristine Olson submitted an Incident Investigation Report in which she relayed Grace

Crimi’s account of plaintiff’s statements at MJ’s Music Bar on January 22, 2018. Dkt. No.

1-6. Plaintiff alleges that this incident report provided “manufactured details as to what

Grace Crimi had allegedly told [Kristine Olson] about plaintiff’s statements at the bar.” Dkt.

No. 1 at ¶ 24. Plaintiff alleges that, on January 24, 2018, Grace Crimi provided a written

statement in support of Kristine Olson’s complaint in which the “statements attributed to

[plaintiff] were entirely false.” Id. at ¶ 25.



                                                 3
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 4 of 32




       Plaintiff alleges that on January 25, 2018, DOT “imposed hardships” on him by

directing his immediate supervisor, Sidney Kaine, to reassign plaintiff to a work location

that would require a longer commute. Id. at ¶ 26. Plaintiff alleges that, on February 9,

2018, he was subject to a disciplinary interrogation regarding the events and

conversations at the bar. Id. at ¶ 27. Plaintiff alleges that DOT rejected his testimony

“without due process” because it did not “investigate and interview disinterested

witnesses.” Id. Plaintiff further alleges that he was suspended without pay following the

February 9 interview. Id. Plaintiff filed a grievance in response to the February 15, 2018

Notice of Discipline and demanded arbitration. Id. at ¶ 28. An arbitration was held on June

4, 2018. Id. at ¶ 29. Plaintiff alleges that the charges in the February 15, 2018 Notice of

Discipline were false and that the disciplinary proceeding was retaliation against him “for

having opposed them in the prior disciplinary proceeding.” Id. at ¶ 31.

       On July 31, 2018, plaintiff and DOT entered into an Arbitration Agreement to

resolve the February 15, 2019 Notice of Discipline, under which plaintiff was issued a

formal counseling memorandum and permitted to return to work. Dkt. No 1-9. The

Agreement further provided for the removal of “any materials related to the alleged

conduct of January 22, 2018 from plaintiff’s personal history file.” Id.

       On December 27, 2018 plaintiff commenced a civil action against Grace Crimi in

the Onondaga County Supreme Court. Dkt. No. 1-11. In this action, plaintiff alleges that

Ms. Crimi maliciously reported false discriminatory statements to [plaintiff’s] employer. He

brings causes of action for tortious interference with an employment relationship,

defamation, and intentional infliction of emotional harm. Id. As of the filing of the instant



                                               4
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 5 of 32




federal action, Steele v. Crimi is still pending. Dkt. No. 1 at ¶ 39.

       On November 18, 2019, plaintiff “was called into a disciplinary interrogation at

which he was advised that he was being subjected to disciplinary proceedings as a result

of his having filed a civil lawsuit against Grace Crimi.” Id. ¶ 40. During the interrogation,

Defendant Elatisha Kirnon, an employee relations officer of GOER, asked plaintiff why he

filed the lawsuit against Ms. Crimi. Id. Plaintiff responded that he did so because Ms.

Crimi lied about him. Id. “Ms. Kirnon then accused him of misconduct in having filed a

lawsuit and claimed his lawsuit against Crimi constituted 'retaliation' for Crimi having

reported him to his employer, the DOT.” Id. “Ms. Cox, of the DOT, also advised [plaintiff]

that he was not to share the details of the disciplinary interrogation with his lawyer and that

his having discussed Crimi's allegations with his lawyer in the past violated DOT ' policy'

by having failed to obtain the permission of the DOT before sharing the details of Crimi's

allegations with his lawyer in the civil suit; additionally, Ms. Cox, directed him to withhold

any information he obtained during the third disciplinary interrogation with his lawyer.” Id.

       On December 16, 2019, DOT issued a third Notice of Discipline to plaintiff, charging

him with retaliating against Kristine Olson by filing a lawsuit against her daughter, Grace

Crimi, which caused Ms. Olson to be afraid to participate as a witness “in an unrelated

discrimination investigation.” Dkt. No. 1-13. Plaintiff alleges that the December 16, 2019

Notice of Discipline is unlawful retaliation for “his constitutionally protected right to file a

civil lawsuit,” and “for having opposed [DOT’s] prior efforts to discharge him from his

employment.” Dkt. No. 1 at ¶¶ 49-51.

       On or about November 21, 2019, plaintiff filed a Charge of Discrimination with the



                                                 5
  Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 6 of 32




Equal Employment Opportunity Commission (“EEOC”). Id. at ¶ 9; Dkt. No. 1-1. On

December 2, 2019, the EEOC issued a “Dismissal and Notice of Rights” or “Right to Sue”

letter. Dkt. No. 1-2.2

III.    STANDARDS OF REVIEW

        a.       Fed. R. Civ. P. 12(b)(1)

        A motion brought pursuant to Fed. R. Civ. P. 12(b)(1) challenges the subject matter

of the Court to address a case or certain claims in the case. A case or claim is to be

dismissed for lack of subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1) when

the district court lacks the statutory or constitutional power to adjudicate it. Makarova v.

United States, 201 F. 3d 110, 113 (2d Cir. 2000).

        b. Fed. R. Civ. P. 12(b)(6)

        On a Rule 12(b)(6) motion, the Court must accept “all factual allegations in the

complaint as true, and draw[] all reasonable inferences in the plaintiff's favor." Holmes v.

Grubman, 568 F.3d 329, 335 (2d Cir. 2009) (internal quotation marks omitted). This tenet

does not apply to legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Similarly,

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements ... are not entitled to the assumption of truth.” Id.; see also Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)(stating that a court is “not bound to accept as true a

legal conclusion couched as a factual allegation”). “‘[I]n adjudicating a Rule 12(b)(6)

motion, a district court must confine its consideration to facts stated on the face of the

complaint, in documents appended to the complaint or incorporated in the complaint by


         2
           Defendants note that the Right to Sue letter indicates that "[t]he facts alleged in the charge fail to
state a claim under any of the statutes enforced by the EEOC." Dkt. No. 1-2 at p. 2.

                                                          6
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 7 of 32




reference, and to matters of which judicial notice may be taken.’” Ayala-Rosario v.

Westchester Cty., No. 19-CV-3052 (KMK), 2020 WL 3618190, at *3 (S.D.N.Y. July 2,

2020)(quoting Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999)

(internal quotation marks omitted)).

       "To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face." Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 570). A claim will only have “facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. “Where a complaint pleads

facts that are ‘merely consistent with’ a defendant's liability, it ‘stops short of the line

between possibility and plausibility of ‘entitlement to relief.’” Id. (quoting Twombly, 550

U.S. at 557). The complaint must contain “more than labels and conclusions, and a

formulaic recitation of a cause of action will not do.” Twombly, 550 U.S. at 555.

“[T]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010). Unless

a plaintiff’s well-pleaded allegations have “nudged [his] claims across the line from

conceivable to plausible,” the complaint should be dismissed. Twombly, 550 U.S. at 570.

IV.    DISCUSSION

       a. Title VII Retaliation Claims

       Plaintiff’s First Cause of Action alleges unlawful retaliation in violation of Title VII.

See Compl. ¶¶ 52-72.

              1. Claims Against Individual Defendants



                                                 7
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 8 of 32




        All Title VII claims against the individual defendants are dismissed with prejudice.

See Lore v. City of Syracuse, 670 F.3d 127, 169 (2d Cir. 2012)(“Title VII does not impose

liability on individuals . . . .”); Spiegel v. Schulmann, 604 F.3d 72, 79 (2d Cir. 2010)(“[T]he

remedial provisions of Title VII ... do not provide for individual liability.”).

               2.   Protected Activity

        Defendants contend that plaintiff did not engage in activity protected under Title VII

such to make out a Title VII retaliation claim. Title VII provides that “[i]t shall be unlawful .

. . for an employer to discriminate against any of [its] employees. . . because [an

employee] has opposed any practice made unlawful by this subchapter, or because [an

employee] has made a charge, testified, assisted, or participated in any manner in an

investigation, proceeding, or hearing under this subchapter.” 42 U.S.C. § 2000e-3(a). T o

establish a prima facie case for retaliation, the plaintiff must show that: (1) he engaged in

protected activity; (2) the employer was aware of the activity; (3) the employer took

adverse actions; and (4) a causal connection exists between the protected activity and the

adverse action. Cifra v. General Electric Co., 252 F.3d 205, 216 (2d Cir. 2001).

       Plaintiff argues that he engaged in protected activity by opposing the disciplinary

actions against him which, he contends in the Complaint, were brought for discriminatory

reasons, see Compl. ¶ 57 (“Upon information and belief, GOER and the DOT have

prosecuted Mr. Steele on account of his sex, because he is a male accused of improper

conduct by a female.”), and which allege, he contends, that he engaged in discriminatory

conduct. See Pl. Mem. L. at 23 ("Here, Mr. Steele was plainly engaged in opposing an

employment proceeding which had twice accused him of engaging in discrimination



                                                  8
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 9 of 32




against others."). His purported opposition included efforts challenging the disciplinary

charges. See id. at 24 (“Here, Plaintiff did more than answer questions as part of an

investigation by Defendant. He actually instigated a complaint by filing grievances

opposing all three termination efforts by the DOT, an act that constitutes opposition under

the statute.”). However, plaintiff’s opposition to the disciplinary actions, by itself, does not

plausibly establish that plaintiff presented a protest or opposition protected under T itle VII.

“‘Protected activity’ refers to a plaintiff’s action ‘taken to protest or oppose statutorily

prohibited discrimination.’” Hatch v. Brennan, 792 F. App'x 875, 879 (2d Cir. 2019)(quoting

Cruz v. Coach Stores, Inc., 202 F.3d 560, 566 (2d Cir. 2000)). The disciplinary actions

against plaintiff did not concern statutorily prohibited discrimination but rather concerned

allegations of plaintiff’s improper work-related conduct. The fact that plaintiff’s conduct

was against females, and that plaintiff believes that he was prosecuted because of his

gender, does not make the disciplinary proceedings about any practice made unlawful by

Title VII. See, e.g., Natofsky v. City of New York, 921 F.3d 337, 353–54 (2d Cir. 2019),

cert. denied, 140 S. Ct. 2668, 206 L. Ed. 2d 822 (2020)(“[A]ppealing a negative

performance review is not a protected activity that can give rise to a retaliation claim. . . .

The record shows that Natofsky was not protesting discrimination in his appeal but offering

a defense of why he may have been slow in responding to emails.”).

       Further, plaintiff presents insufficient allegation plausibly establishing that his

employer was aware that his opposition to the disciplinary proceedings was a form of Title

VII opposition. Plaintiff asserts that "Defendant, DOT, the employer, was aware of Mr.

Steele's protected activities because Mr. Steele filed a grievance against the DOT for



                                                 9
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 10 of 32




conducting inappropriate and discriminatory investigation and DOT was specifically

advised in advance of the third disciplinary proceeding, that the union lawyer would

oppose any effort by the DOT or GOER to discipline Mr. Steele for having filed a civil

lawsuit." Compl. ¶ 63. Although plaintiff alleges in the Complaint that participation under

Title VII "occurs when an employee files a labor grievance in the employee raises issues

of unlawful employment discrimination in such a grievance," Compl ¶ 61, and asserts that

he "filed grievances through his union opposing all three termination efforts by the DOT,"

id. ¶ 62, he does not allege in the Complaint that his grievances raised issues of unlawful

employment discrimination in violation of Title VII. Indeed, the one grievance attached to

the Complaint, Dkt. No. 1-4, indicates that Plaintiff grieved the December 22, 2017 Notice

of Discipline ("NOD") because, he contended, he was suspended without just cause, the

proposed discipline violated the notion of progressive discipline, and several of the

charges in the NOD were procedurally defective under the terms of his collective

bargaining agreement. He makes no claim in this grievance that the disciplinary action

was commenced for unlawful discriminatory reasons under Title VII. See Compl. ¶ 16

(“After Mr. Steele received a Notice of Discipline for violating the Positive and

Productive Workplace Policy, on December 26, 2017, the New York State Public

Employee Federation and in response filed grievances against the DOT seeking

arbitration to dispute the alleging [sic] the charges which were false.”). The Complaint

makes not mention that the other grievances he filed were to oppose actions made

unlawful under Title VII. See Compl. ¶ 28 (“On February 15, 2018, Mr. Steele was issued

a Notice of Discipline by his employer seeking his termination for the alleged January 22,

2018, conduct. . . . W ithin fourteen days of receipt of the February 15, 2018, NOD Mr.

                                              10
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 11 of 32




Steele filed a grievance and demanded arbitration.”); ¶ 54 (“Mr. Steele is an employee of

the State of New York who lawfully filed grievances to oppose multiple attempts by the

DOT to terminated his employment. In filing those grievances, he was merely taking

advantage of the provisions of his union contract that entitled him to demand arbitration to

refute the accusations of wrongdoing.”).

       The fact that DOT was "specifically advised in advance of the third disciplinary

proceeding ... that the union lawyer would oppose any effort by the DOT or GOER to

discipline Mr. Steele for having filed a civil lawsuit" also does not provide a plausible basis

to conclude that the employer was aware that plaintiff's challenges to the disciplinary

proceedings constituted opposition to conduct made unlawful by Title VII. Plaintiff's civil

lawsuit against Grace Crimi, his accuser in one the disciplinary actions, also does not give

the employer notice that plaintiff was opposing conduct made unlawful under Title VII.

That lawsuit does not allege any violation of Title VII by his employer, but rather seeks

damages against Ms. Crimi for defamation, "tortious interference with employment

relationship," and "intentional infliction of emotional harm." Dkt. No. 1-11 (Steele v. Crimi

Complaint dated December 18, 2018).

       “While it is unnecessary for an individual to specifically invoke the word

discrimination when complaining in order to alert [his] employer to [his] protected activity,

there must be some basis to conclude that the employer was aware that the plaintiff

engaged in protected activity.” Lucio v. New York City Dep't of Educ., 575 F. App'x 3, 6

(2d Cir. 2014). That basis is absent here. Plaintiff fails to plausibly show that the

employer was aware that his opposition to the disciplinary actions or any other relevant

conduct constituted opposition to conduct m ade unlawful by Title VII. Thus, plaintiff fails

                                              11
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 12 of 32




to plausibly demonstrate that the employer was aware that he was contesting practices

made unlawful by Title VII by virtue of his opposition to the disciplinary charges brought

against him.

       Plaintiff also contends that he engaged in protected conduct by participating in the

investigations surrounding his disciplinary charges. See Pl. Mem. L. at 24-25 ("Plaintiff's

disclosure of a narrative containing information by which the EEOC and his attorney could

substantiate his claim of sex discrimination constitutes protected participation.”); id. at 25

(“The internal investigation in which Plaintiff participated was also a covered proceeding

under Title VII. Though Mr. Steele did not file his EEOC complaint until November 21,

2019, he did file a complaint with his employer that triggered an internal investigation that

would supplement a subsequent EEOC investigation.”). Plaintiff’s participation in the

investigations and proceedings surrounding the disciplinary actions taken against him

does not plausibly establish that he engaged in protected participation under Title VII.

Plaintiff’s disciplinary proceedings were not investigations or proceedings brought under

Title VII and, therefore, plaintiff does not plausibly make out a Title VII retaliation claim

based upon his alleged participation in such proceedings. See Townsend v. Benjamin

Enters., 679 F.3d 41, 49 (2d Cir. 2012)(“An ‘investigation . . . under this subchapter’ thus

plainly refers to an investigation that ‘occur[s] in conjunction with or after the filing of a

formal charge with the EEOC; it does not include participating in an employer’s internal,

in-house investigation, conducted apart from a formal charge with the EEOC.’”)(quoting

EEOC v. Total Sys. Servs., 221 F.3d 1171, 1174 (11th Cir. 2000)); Kauffman v. Maxim

Healthcare Servs., Inc., No. 04-cv-2869, 2006 WL 1983196, at *5 (E.D.N.Y. July 13, 2006)



                                                12
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 13 of 32




(“Under the ‘participation clause,’ a plaintiff engages in protected activity by participating in

a proceeding brought under Title VII.”)(citing 42 U.S.C. § 2000e-3(a); Deravin v. Kerik, 335

F.3d 195, 203-04 (2d Cir. 2003)); Bick v. City of N.Y., No. 95-cv-8781, 1997 WL 381801 at

*4, n. 4 (S.D.N.Y July 10, 1997)(To invoke the participation clause, the “participation must

be in an investigation or proceeding covered by Title VII, and thus not in an internal

employer investigation.”). The fact that the information obtained during the disciplinary

actions was eventually used by plaintiff and the employer in connection with the later-filed

EEOC complaint does not change this conclusion. See Townsend, 679 F.3d at 49.

Plaintiff’s reliance on Clover v. Total Sys. Servs., Inc., 176 F.3d 1346, 1353 (11th Cir.

1999), is misplaced. In Clover, the Eleventh Circuit held:

       Our previous opinion erred by its exclusive focus on whether the employee
       was participating in an EEOC investigation or an internal investigation
       conducted by the employer. Here, we recognize that, at least where an
       employer conducts its investigation in response to a notice of charge of
       discrimination, and is thus aware that the evidence gathered in that inquiry
       will be considered by the EEOC as part of its investigation, the employee's
       participation is participation “in any manner” in the EEOC investigation.
       Accordingly, by participating in her employer's investigation conducted in
       response to an EEOC notice of charge of discrimination, Clover engaged in
       statutorily protected conduct under the participation clause.

Id. at 1353.

       In the instant case, there are insufficient allegations in the Complaint that the

employer conducted its investigations in the disciplinary proceedings in response to a

notice of charge of discrimination before the EEOC. Even if plaintiff did file some type of

complaint with his employer that “triggered an internal investigation that would supplement

a subsequent EEOC investigation,” Pl. Mem L. at 25, the allegation is of something that

occurred in advance of the EEOC investigation - not in response to an EEOC notice of


                                               13
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 14 of 32




charge of discrimination. Further, without some allegation that the plaintiff was

challenging the disciplinary proceedings because they violated his rights under Title VII,

this case, unlike in Clover, fails to present a plausible basis to conclude that the employer

was gathering evidence in the disciplinary matters to be used in an EEOC investigation.

       For these reasons, plaintiff’s Title VII retaliation claims are dismissed. Because it is

possible that plaintiff could plead facts plausibly supporting the conclusion that he notified

the employer that he was challenging his disciplinary proceedings because the

proceedings violated his rights under Title VII, and because the Court generally allows a

party one opportunity to replead non-frivolous claims, dismissal of the Title VII retaliation

claims are dismissed without prejudice to repleading. Inasmuch as plaintiff might replead

the Title VII retaliation claims, the Court declines at this time to determine whether the

State of New York and GOER are proper parties under these putative Title VII claims.

Likewise, the Court declines at this time to determine whether the putative Title VII claims

are timely.

       b. Section 1983 Claims

       Plaintiff brings several claims pursuant to Section 1983. These claims are

discussed below.

              1. Eleventh Amendment Doctrine of Sovereign Immunity

       As defendants argue, the Eleventh Amendment of the United States Constitution

bars a suit in law or equity in federal court against a State, absent the State’s consent to

such a suit or Congressional abrogation of immunity. Seminole Tribe of Fla. v. Florida, 517

US 44, 54 (1996). “As a general matter, state governments and their agencies may not be



                                              14
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 15 of 32




sued in federal court unless they have waived their Eleventh Amendment immunity or

there has been a valid abrogation of that immunity by Congress.” Jackson v. Battaglia, 63

F. Supp. 3d 214, 219-20. (N.D.N.Y. 2014). “[I]t is beyond dispute that the State of New

York and its agencies have never consented to be sued in federal court.” Dube v. State

Univ. of N.Y., 900 F2d 587, 594-95 (2d Cir. 1990), cert. denied, 501 U.S. 1211 (1991).

Congress has not abrogated the states’ sovereign immunity for claims brought under

Section 1983. Mamot v. Bd. of Regents, 367 F. App’x 191, 192 (2d Cir. 2010). Further, it

is well-settled that sovereign immunity “extends beyond the states themselves to state

agents and state instrumentalities that are, effectively, arms of a state.” Gollomp v.

Spitzer, 568 F.3d 355, 366 (2d Cir. 2009)(internal quotations and citations omitted). “To

the extent that a state official is sued for damages in his [or her] official capacity, such a

suit is deemed to be a suit against the state, and the official is entitled to invoke the

Eleventh Amendment immunity belonging to the state.” Ying Jing Gan v. City of N.Y., 996

F.2d 522, 529 (2d Cir. 1993). “The Eleventh Amendment bars all money damages claims

against state officials acting in their official capacities.” Gray-Davis v. New York, 2015 U.S.

Dist. LEXIS 58619, at *12 (N.D.N.Y. Mar. 27, 2015), adopted, 2015 U.S. Dist. LEXIS

58373 (N.D.N.Y. May 5, 2015).

       Defendants argue that all claims seeking to recover money damages under Section

1983 against the State of New York, DOT, GOER, and the individual defendants in their

official capacities must be dismissed because they are barred by Eleventh Amendment

sovereign immunity. In response, plaintiff argues that he asserts Section 1983 claims for

prospective injunctive relief against the individual defendants, acting in their official



                                               15
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 16 of 32




capacities, that should be allowed to proceed under the Ex parte Young doctrine.

However, the Complaint does not articulate any request for injunctive relief or for any other

form of prospective relief. Plaintiff’s argument that the catch-all phrase seeking “other and

further relief” in his “Prayer for Relief” could encompass a claim for prospective injunctive

relief is insufficient. A request for “other and further relief” fails to give defendants notice

that the plaintiff is requesting that an order for injunctive relief be entered against them.

Further, the request makes it impossible for the Court to fashion any type of specific

injunctive relief. Moreover, even if the Complaint could be construed to contain a request

for prospective injunctive relief, plaintiff’s requests for monetary relief would still be barred

by sovereign immunity regardless of the Ex parte Young exception for prospective

injunctive relief. Accordingly, all claims seeking to recover money damages under Section

1983 against the State of New York, DOT, GOER, and the individual defendants in their

official capacities are dismissed as barred by the Eleventh Amendment doctrine of

sovereign immunity. If plaintiff repleads any claims in his action and seeks specific

prospective relief, the Court will determine then whether Ex parte Young allows claims

against the individual defendants in their official capacities for such prospective relief.

              2. “Persons” Under Section 1983

       Defendants argue that notwithstanding the fact that plaintiff’s Section 1983 claims

against the State of New York, DOT, and GOER are barred by sovereign immunity, they

must also be dismissed because the State of New York and its agencies are not “persons”

amenable to suit under Section 1983. Def. Mem. L. at 8 (citing, inter alia, Will v Michigan

Dep’t of State Police, 491 U.S. 58, 64 (1989)(“[A] State is not a person within the meaning



                                                16
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 17 of 32




of § 1983.”); Davis v State of New York, 124 A.D.2d 420, 423 (3d Dep’t 1986)(“[T]he law is

unequivocal that [Section 1983] does not give rise to a cognizable claim against the State

or a department thereof.”); Brady v. State, No. M-80869, 2012 N.Y. Misc. LEXIS 3935, at

*2 (Ct. Cl. June 28, 2012) (“Finally, no cause of action against the State of New York

exists for alleged violations of an individual’s rights secured by the United States

Constitution, nor is the State a ‘person’ amenable to suit under 42 U.S.C. § 1983. T hus,

the Court does not have jurisdiction to hear actions based on allegations that an

individual’s rights secured by the Fourteenth Amendment have been violated.”)(citing, inter

alia, Will, 491 U.S. 58)). In response, plaintiff argues that the individual defendants, sued

in their official capacities for prospective injunctive relief, are considered “persons” under

Section 1983. Plaintiff’s position is, at this time, without merit. First, as stated above, the

Complaint cannot reasonably be interpreted to seek prospective injunctive relief against

any of the defendants. Second, defendants’ motion does not suggest that the individual

defendants are not “persons” under Section 1983. Rather, def endants’ motion seeks

dismissal of the Section 1983 claims against the State of New York, GOER, and DOT

because these three defendants are not “persons” subject to liability under Section 1983.

Accordingly, plaintiff’s claims under Section 1983 against the State of New York, GOER,

and DOT are dismissed because they are not “persons” under Section 1983.

              3. Plaintiff’s Section 1983 Claims Against the Individual Defendants

       It appears Plaintiff brings claims under Section 1983 for: (1) violation of the Due

Process Clause (“Second Cause of Action” and “Fourth Cause of Action”); (2) retaliation

(“Second Cause of Action”); (3) deprivation of his Seventh Amendment right to a jury trial



                                               17
Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 18 of 32




(“Third Cause of Action”); and (4) violation of the Equal Protection Clause (“Fifth Cause of

Action”). Defendants argue that to the extent the Complaint can be construed to allege

Section 1983 claims against Valerie Cox or Elatisha Kirnon in their individual capacities,

these claims must be dismissed for failure to state a claim. Plaintiff opposes these

contentions, although he does so in conclusory fashion and states the wrong standard for

review. See Pl. Mem L. at 26-27; id. at 26.3

                           A. First Amendment Retaliation

      Defendants contend that to the extent plaintiff brings a Section 1983 claim for First

Amendment speech-based retaliation, his claim fails as a matter of law because he has

not engaged in protected speech. Dkt. No. 11-1 at 14. Plaintif f responds:

      Although it is not necessary at this stage in litigation to flesh out the
      particulars as to why he was engaging in protected speech when at a private
      restaurant, it is instructive to note that the plaintiff’s comments regarding
      having been prosecuted falsely by the state in his employment disciplinary
      matter is a matter of public concern and he was acting well within his rights
      to speak out against such false prosecution. The claim that his speech was
      peppered with racist and sexist vitriol was false and was offered by the
      defendants as mere pretext for punishing him for having complained of unfair
      treatment. During the interrogation on that complaint he was questioned
      about his complaints as though such speech was itself to be regulated. Note,
      too, that the filing of his state court action too is a form of speech. The
      defendants exposed the plaintiff to all of the dangers of a disciplinary action
      and possible loss of his property interest in continued employment, by having
      charged him with misconduct by reason of his exercising his Constitutionally
      protected right to file a civil action in state court. The interview he endured


      3
          Plaintiff asserts:

      When a federal court reviews the sufficiency of a complaint, before the reception of any
      evidence through discovery, its task is necessarily a limited one. The issue is not whether a
      plaintiff will ultimately prevail but whether the claimant is entitled to offer evidence to support
      the claims. “[I]n appraising the sufficiency of the complaint we follow, of course, the accepted
      rule that a complaint should not be dismissed for failure to state a claim unless it appears
      beyond doubt that the plaintiff can prove no set of facts in support of his claim which would
      entitle him to relief.” [Conley] v. Gibson, 355 U.S. 41, 45-6 (1957).

                                                      18
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 19 of 32




       reveals the intent of the defendant to deprive him of access to the courts.

Dkt. 14 at 27.

       A public employee who makes a First Amendment speech-based claim of

employment retaliation pursuant to § 1983 must show that: (1) the plaintiff engaged in

protected speech; (2) he suffered an adverse employment decision, and (3) there is a

causal connection between his speech and that adverse employment decision, so that it

can be said that the plaintiff's speech was a motivating factor in the adverse employment

action. See Garcetti v. Ceballos, 547 U.S. 410, 418, 126 S. Ct. 1951, 164 L.Ed.2d 689

(2006); Cioffi v. Averill Park Central School Dist. Board of Ed., 444 F.3d 158, 162 (2d Cir.

2006); Miller v. City of Ithaca, 2010 WL 3809842, at *9 (N.D.N.Y. Sept. 22, 2010). It is

well established that a public employee’s speech may be constitutionally protected only if

he has spoken out as a citizen, not as an employee, on matters of public concern. See

Garcetti, 547 U.S. at 418; Ruotolo v. City of New York, 514 F.3d 184, 188 (2d Cir. 2008).

If the employee “either did not speak as a citizen or did not speak on a matter of public

concern, ‘the employee has no First Amendment cause of action based on his or her

employer’s reaction to the speech’ . . . .” Sousa v. Roque, 578 F.3d 164, 170 (2d Cir.

2009) (quoting Garcetti, 547 U.S. at 418).

       Speech is considered to deal with matters of public concern "when it can be fairly

considered as relating to any matter of political, social, or other concern to the community,

or when it is a subject of legitimate news interest; that is, a subject of general interest and

of value and concern to the public." Snyder v. Phelps, 131 S. Ct. 1207, 1216

(2011)(internal quotation marks omitted). Whether speech meets this standard is



                                               19
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 20 of 32




“determined by the content, form, and context of a given statement, as revealed by the

whole record." Connick v. Meyers, 461 U.S. 138, 146-48 (1983); see Tiltti v. Weise, 155

F.3d 596, 602 (2d Cir. 1998). “It is the providence of the court, as a matter of law, to

determine whether a public employee's speech by ‘context, form, and content’ constitutes

a public concern.” Morrison v. Johnson, 2006 WL 2811802, at *12 (N.D.N.Y. September

28, 2006) (quoting and citing Connick, 461 U.S. at 147-48); see also Johnson, 342 F.3d

at 112 (Although this inquiry is "fact-intensive," the Court may resolve this issue as a

matter of law.).

       “In deciding whether speech addresses a matter of public concern, ‘the court

should focus on the motive of the speaker and attempt to determine whether the speech

was calculated to redress personal grievances or whether it had a broader public

purpose.’” Harris v. South Huntington School Dist., 2009 WL 875538, at * 12 (E.D.N.Y.

March 30, 2009)(quoting Lewis v. Cowen, 165 F.3d 154, 163-64 (2d Cir. 1999)). “In

performing its analysis, a court ‘must look behind pretextual ‘public concern’ rationales

proffered by plaintiffs and attempt to discern whether their conduct, taken as a whole, was

actually meant to address matters of public concern or was simply a vehicle for furthering

private interests.’” Id. (quoting Pappas v. Giuliani, 118 F. Supp.2d 433, 444 (S.D.N.Y.

2000)). Speech that "primarily concerns an issue that is personal in nature and generally

related to [the speaker's] own situation . . . does not address matters of public concern."

Jackler v. Byrne, 658 F.3d 225, 236 (2d Cir. 2011)(internal quotation marks omitted). “The

heart of the matter is whether the employee's speech was ‘calculated to redress personal

grievances or whether it had a broader public purpose.’” Ruotolo, 514 F.3d at 189 (quoting



                                              20
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 21 of 32




Lewis v. Cowen, 165 F.3d 154, 63-64 (2d Cir. 1999)).

       Based on the allegations in the Complaint and its attachments, plaintiff’s speech

during the disciplinary interrogations he was subjected to, at MJ’s Music Bar, and in his

complaint in his state-court action against Ms. Crimi concerned only plaintiff’s personal

grievances. The same can be said for his grievances and opposition to the Notices of

Discipline. Plaintiff does not allege plausible facts indicating that his speech in these

forums concerned matters of public concern. Therefore, plaintiff’s First Amendment

speech-based retaliation claim must be dismissed. Because it is possible, even if unlikely,

that plaintiff could plead facts plausibly supporting a claim that plaintiff’s speech

concerned matters of public concern, dismissal is without prejudice to repleading.

                     B. Equal Protection and Due Process Claims

       Defendants move to dismiss the equal protection and due process claims because,

they contend, the Complaint “is wholly devoid of any plausible allegation that the individual

defendants, Elatisha Kirnon and Valerie Cox, took any action against plaintiff that was

motivated by his gender or deprived him of due process.” Dkt. No. 11-1 at 14. Defendants

point out that the Complaint contains only a single paragraph, paragraph 40, referencing

any specific actions of Elatisha Kirnon or Valerie Cox. Defendants contend that the

allegations in this paragraph, even if taken as true for the purposes of this motion, do not

make out a claim that the defendants violated the Equal Protection Clause or the Due

Process Clause. Id. at 15. Plaintiff does not specifically respond to this argument.

Nevertheless, the Court will examine both claims.

                                         Due Process



                                               21
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 22 of 32




       In the Second Cause of Action, which is labeled a due process violation, Plaintiff

asserts that “Defendants, acting jointly and severally, did adversely impact Plaintiff’s

employment and adversely impact Plaintiff’s right to protection against impairment of his

employment and property interest in same, because of his sex and for having engaged in

protected activity, and in retaliation for Plaintiff having exercising his rights under

federal and state constitutions and laws, including his right to free speech, right to

redress in the courts, and right to communicate with his already retained counsel in a

civil matter.” Dkt. 1 at ¶ 74. In the Fourth Cause of Action, which is not labeled, plaintiff

asserts:

       85. Defendants, acting jointly and severally, did adversely impact Plaintiff’s
       property right in continued employment and did adversely impact Plaintiff's
       right to protection against impairment because of his gender and for having
       engaged in protected activity, and in retaliation for Plaintiff exercising his
       rights under federal and state constitutions and laws.

       86. More particularly, the defendants attempted to interfere with plaintiff's
       communication with his counsel by threatening a job action against him if he
       consulted with his already retained counsel concerning a disciplinary
       interrogation conducted by GOER and the DOT.

       87. More specifically, the defendants advised the plaintiff that he was
       forbidden from discussing the questions the defendants had asked him
       during a disciplinary interrogation.

       ***

       90. Defendants acted with intent to violate or with deliberate or reckless
       indifference to Plaintiff’s clearly established Fourteenth Amendment rights.

Dkt. 1 at ¶¶ 85-87, 90.

       The Fourteenth Amendment's Due Process Clause provides that “[n]o State shall ...

deprive any person of life, liberty, or property, without due process of law.” U.S. Const.

amend. XIV, § 1. “The Due Process Clause thus ‘bars arbitrary, wrongful government

                                               22
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 23 of 32




actions, and guarantees procedural fairness when a state action deprives a citizen of a

protected interest in life, liberty, or property.’” Bell v. New York State Dep't of Corr. & Cmty.

Supervision, No. 1:17-CV-937, 2019 WL 1305809, at *8 (N.D.N.Y. Mar. 22, 2019)(quoting

Wiesner v. Rosenberger, No. 98-CV-1512, 1998 WL 695927, at *3 (S.D.N.Y. Oct. 6,

1998), in turn citing Daniels v. Williams, 474 U.S. 327, 330–32 (1986)). “The fundamental

requirement of the Due Process Clause is that an individual be given the opportunity to be

heard at a meaningful time and in a meaningful manner.” Patterson v. City of Utica, 370

F.3d 322, 336 (2d Cir. 2004) (internal quotations omitted). “To successfully state a denial

of due process claim under 42 U.S.C. § 1983, ‘a plaintiff must first identify a property right,

second show that the government has deprived him of that right, and third show that the

deprivation was effected without due process.’” Bell, 2019 WL 1305809, at *9 (quoting

J.S. v. T'Kach, 714 F.3d 99, 105 (2d Cir. 2013)(internal quotations and emphasis

omitted)).

       Based on the allegations in the Complaint, the majority of plaintiff’s job-related

deprivations occurred in connection with the NODs through which he was afforded

constitutionally adequate notice and a pre-deprivation opportunity to be heard. The

Complaint alleges, however:

       27. On February 9, 2018, Mr. Steele was subjected to a disciplinary
       interrogation at which he was questioned about the events and
       conversations at [MJ's Music Bar]. Mr. Steele advised the DOT
       representative that the claimed improper statements did not occur and that
       witnesses were available to disprove the claim. Rather than investigate and
       interview the disinterested witnesses the DOT rejected the testimony of Mr.
       Steele, and without due process, the DOT immediately ordered Mr. Steele to
       turn in his State ID. Additionally, he was ordered out of work, and
       suspended without pay. The lack of due process was evidenced by the DOT
       deciding to punish Mr. Steele without a proper investigation and without


                                               23
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 24 of 32




        having first issued a NOD. In short, the DOT accepted the claims of Ms.
        Crimi without testing her claims and without corroboration. The decision to
        terminate Mr. Steele was done without any investigation.

Dkt. 1 at ¶ 27. Even assuming that the DOT’s determination to suspend plaintiff without

pay pending the resolution of the February 15, 2018 NOD was done without proper due

process,4 there is no allegation that either Ms. Kirnon or Ms. Cox was personally involved

in the suspension decision. “To hold an individual defendant liable under § 1983, the

plaintiff must show that the defendant was personally involved in the challenged conduct.”

Rys v. Grimm, No. 6:19-CV-1251 (FJS/ATB), 2021 WL 827671, at *8 (N.D.N.Y. Mar. 4,

2021)(citing Hayut v. State Univ. of New York, 352 F.3d 733, 753 (2d Cir. 2003)). “The

Second Circuit recently held ‘that after Iqbal, there is no special rule for supervisory

liability. Instead, a plaintiff must plead and prove ‘that each Government-official defendant,

through the official's own individual actions, has violated the Constitution.’ Iqbal, 556 U.S.

at 676, 129 S. Ct. 1937. . . . The violation must be established against the supervisory

official directly.’” Id. (quoting Tangreti v. Bachmann, 983 F.3d 609, 618 (2d Cir. 2020)); see

Jeanty v. City of Utica, No. 6:16-CV-00966 (BKS/TWD), 2021 WL 149051, at *33

(N.D.N.Y. Jan. 14, 2021) (“[T]he Second Circuit recently held that the [Colon v. Coughlin,

58 F.3d 865 (2d Cir. 1995)] test was abrogated by the Supreme Court's decision in

Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed.2d 868 (2009).”)(citing

Tangreti, 983 F.3d at 618); Doe v. Zucker, No. 1:20-CV-840 (BKS/CFH), 2021 W L

619465, at *28 (N.D.N.Y. Feb. 17, 2021)(In Tangreti, the Second Circuit “clarified that


        4
           Without the parties addressing whether a suspension without pay invokes due process, or whether
plaintiff was given the opportunity to be heard at a meaningful time and in a meaningful manner before he
was suspended without pay, the Court declines to arrive at a decision whether plaintiff was deprived of due
process by the suspension determination.

                                                     24
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 25 of 32




‘there is no special rule for supervisory liability’ and explained that ‘a plaintiff must plead

and prove ‘that each Government-official defendant, through the official's own individual

actions, has violated the Constitution.’”)(quoting Tangreti, 983 F.3d at 612, in turn quoting

Iqbal, 556 U.S. at 676). Direct participation requires “‘intentional participation in the

conduct constituting a violation of the victim's rights by one who knew of the facts

rendering it illegal.’” Zehner v. Jordan-Elbridge Bd. of Educ., No. 5:11-CV-1202 (NAM/ML),

2019 WL 4083040, *7 (N.D.N.Y. Aug. 29, 2019) (quoting [Victory v. Pataki, 814 F.3d 47,

67 (2d Cir. 2016)]); see Rys, 2021 WL 827671, at *8 (same). Here there is no allegation

of either Ms. Kirnon or Ms. Cox’s direct participation in the suspension decision, or for that

matter, in the other alleged job-related deprivations.

       Furthermore, for the reasons discussed above, the Complaint fails to plausibly

allege that plaintiff was denied of the right to free speech. The Complaint also fails to

plausibly allege that plaintiff was denied the right to seek redress in the courts or the right

to communicate with his retained counsel. Indeed, the Complaint has attached to it

plaintiff’s state-court complaint in the action against Grace Crimi, evincing that plaintiff did

present a case to the courts to redress his grievances. Dkt. 1-11. Moreover, the state-

court complaint is signed by plaintiff’s current counsel, providing a reasonable inference

that plaintiff and his counsel discussed the matter before counsel signed and served the

complaint. The allegations in the Complaint here, which recount the circumstances of the

November 18, 2019 interrogation, also evinces that plaintiff discussed the circumstances

of that interrogation with his counsel. For these reasons, plaintiff’s due process claims are

dismissed. Because it is possible that plaintiff could allege plausible facts demonstrating



                                               25
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 26 of 32




that one or both of the individual defendants had personal involvement in a due process

violation, dismissal is without prejudice to repleading.

                                       Equal Protection

       “The Fourteenth Amendment to the United States Constitution declares that ‘[n]o

State shall ... deny to any person within its jurisdiction the equal protection of the laws.’”

Brown v. City of Oneonta, 221 F.3d 329, 336–37 (2d Cir. 2000) (alteration in orig inal)

(quoting U.S. Const. amend. XIV, § 1). “The Equal Protection Clause prohibits

government officials from intentionally discriminating against individuals based on their

race, ethnicity, gender or national origin.” Poole v. Hawkins, No. 18-CV-443 (MKB), 2021

WL 695119, at *8 (E.D.N.Y. Feb. 23, 2021)(citing Ross v. New Canaan Env't Comm'n, 532

F. App'x 12, 13 (2d Cir. 2013)(“To state a claim for an equal protection violation,

appellants must allege that a government actor intentionally discriminated against them on

the basis of race, national origin or gender.”)(interior quotation marks and citation

omitted)).

       Plaintiff’s equal protection cause of action alleges:

       93. The above described adverse actions were taken against the Plaintiff on
       account of his gender and the gender of his accuser; and for having
       engaged in protected activity that in violation of the Equal Protection Clause
       of the United States Constitution and the Fourtee nth Amendment to the
       United States Constitution, thereby entitling Plaintiff to appropriate relief for
       his damage.

       94. In the "me too" age, defendants, as government agencies, and as
       individuals tasked with the job creating a safe work environment, unlawfully
       converted the need to listen to female who complains of sexual misconduct
       by male [sic] into a bias in which the agency not only listened to such
       accusations and investigates, but also concluded from the outset that all
       such allegations were true simply because they were made by female [sic]
       against male [sic].


                                               26
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 27 of 32




       95. Here, the GOER was established in response to the "me-too" movement
       has [sic] adopted a policy whereby accusations made by female [sic] are
       necessarily true, and the male accused are [sic] necessarily guilty of the
       alleged misconduct. This case perfectly illustrates a gross overreaction to
       actual inequities in our society and has resulted in unlawful action being
       taken against a male on account of his sex. The government defendants
       have responded by systematically discriminate [sic] against the plaintiff
       because he is male [sic] accused of misconduct by female [sic].

Dkt. No. 1 at ¶¶ 93-95.

       It is unclear what theory or theories plaintiff’s equal protection claim proceeds on.

See Bell, 2019 WL 1305809, at *7–8; 5 Poole, 2021 WL 695119, at *8. 6 To the extent


       5
           The Court in Bell wrote:

       There are a number of common methods for pleading an equal protection claim.” Kisembo v.
       N.Y.S. Office of Children & Family Servs., 285 F. Supp. 3d 509, 523 (N.D.N.Y. 2018). First,
       “[a] plaintiff could point to a law or policy that ‘expressly classifies persons on the basis of
       race.’” Floyd v. City of N.Y., 959 F. Supp. 2d 540, 570 (S.D.N.Y. 2013) (quoting Brown v. City
       of Oneida, 221 F.3d 329, 337 (2d Cir. 1999)). Second, “a plaintiff could identify a facially
       neutral law or policy that has been applied in an intentionally discriminatory manner.” Brown,
       221 F.3d at 337. Third, “[a] plaintiff could also allege that a facially neutral statute or policy
       has an adverse effect and that it was motivated by discriminatory animus.” Floyd, 959 F.
       Supp. 2d at 570 (internal quotations omitted).

2019 WL 1305809, at *7–8.
       6
           The Court in Poole wrote:

       To state a claim for equal protection, a plaintiff can proceed on both a selective enforcement
       and a class-of-one theory. See Jordan v. N.Y.C. Bd. of Elections, 816 F. App'x 599, 603–04
       (2d Cir. 2020). Where a plaintiff is treated unequally compared with others similarly situated,
       and when such treatment is based on “impermissible considerations such as race, religion,
       intent to inhibit or punish the exercise of constitutional rights, or malicious or bad faith intent
       to injure a person,” the facts give rise to a claim of selective enforcement. LaTrieste Rest. &
       Cabaret Inc. v. Village of Port Chester, 40 F.3d 587, 590 (2d Cir. 1994)(quoting LeClair v.
       Saunders, 627 F.2d 606, 608 (2d Cir. 1980)); see also Bush v. City of Utica, 558 F. App'x
       131, 134 (2d Cir. 2014) (holding that plaintiffs stated an equal protection claim when they
       alleged that the fire department had a policy of not entering low-income properties). Similarly,
       equal protection claims based on a so-called “class of one” theory involve claims “where the
       plaintiff alleges that she has been intentionally treated differently from others similarly
       situated and that there is no rational basis for the difference in treatment.” Village of
       Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per curiam) (first citing Sioux City Bridge
       Co. v. Dakota County, 260 U.S. 441 (1923); and then citing Allegheny Pittsburgh Coal Co. v.
       Comm'n of Webster Cnty., 488 U.S. 336 (1989)).

2021 WL 695119, at *8.

                                                       27
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 28 of 32




plaintiff proceeds on the theory that the GOER has a policy that violates his equal

protection rights, he fails to plead facts plausibly establishing that either Ms. Kirnon or Ms.

Cox were personally involved in developing the policy or in administering the policy in an

intentionally discriminatory manner. To the extent plaintiff proceeds on a selective

enforcement or class-of-one theory, the claim is insufficient because he does not allege

facts plausibly establishing that either Ms. Kirnon or Ms. Cox intentionally treated him

differently compared with others similarly situated. Also, he does not plead that he was

treated differently than similarly situated comparators. See Poole, 2021 WL 695119, at *8

(“A plaintiff asserting a selective enforcement or class-of-one claim must present evidence

of similarly situated comparators.”)(collecting cases). The equal protection claim must be

dismissed. Because it is possible that plaintiff could allege a viable equal protection claim

against the individual defendants, the claim is dismissed without prejudice to repleading.

                      C. Seventh Amendment Claim

       In his Third Cause of Action, plaintiff alleges that the defendants violated his

Seventh Amendment rights by “subjecting him to employment discipline for having filed a

civil action unrelated to his employment.” Dkt. No. 1 at ¶ 80. He contends that

“Defendants willfully and intentionally attempted to compel the plaintiff to dismiss a civil

defamation lawsuit filed against Grace Crimi,” id. ¶ 81, and that “[o]n December 16, 2019,

Defendants . . . attempted to dissuade Plaintiff from continuing his civil lawsuit against

Grace Crimi by issuing a Notice of Discipline.” Id. ¶ 82. He contends that “Defendants

acted with intent to violate or with deliberate or reckless indifference to Plaintiff’s clearly

established Seventh Amendment . . . right to trial by jury in civil [sic] case.” Id. ¶ 83.



                                                28
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 29 of 32




       As indicated above, plaintiff was not dissuaded by the defendants’ statements or

actions but rather continued with the lawsuit against Ms. Crimi. As plaintiff states in the

Complaint, he has been able, through counsel, to file this lawsuit and it remains pending

as of the date of the Complaint. Dkt. No. 1 at ¶ 38-39. Thus, plaintiff fails to allege facts

plausibly establishing that either Ms. Kirnon or Ms. Cox violated plaintiff’s Seventh

Amendment right to a civil jury trial, and the claim against them must be dismissed. See

Dixon v. Von Blackensee, No. 17-CV-7359 (NSR), 2019 WL 2433597, at *12 (S.D.N.Y.

June 11, 2019)(“Plaintiff asserts no facts anywhere in his complaint alleging that he was

denied his right to a civil jury trial, let alone that it was due to Defendant's conduct. . . . He

has not mentioned anything about losing his right to a jury anywhere. This lack of

specificity is not sufficient for the plausibility threshold for Rule 12(b)(6), as a pro se

plaintiff is still bound by the plausibility requirements articulated in Twombly and Iqbal.

Accordingly, this claim . . . is facially deficient and is dismissed on the pleadings.”), on

reconsideration in part on other grounds sub nom. Dixon v. Blackensee, No. 17-CV-7359

(NSR), 2020 WL 1489791 (S.D.N.Y. Mar. 27, 2020); see, e.g., Kampfer v. Argotsinger,

No. 1:18-CV-0007 (LEK/ATB), 2020 WL 906274, at *10 (N.D.N.Y. Feb. 25,

2020)(“[B]ecause Plaintiff has made no allegations . . . and submitted no evidence that his

Seventh Amendment rights were violated, the Court dismisses any claims purportedly

brought under the Seventh Amendment.”).

       To the extent the Third Cause of Action can be construed as a First Amendment

claim for denial of access to the courts, it is similarly deficient. “[T]o state a claim for

denial of access to the courts, a plaintiff must assert non-conclusory allegations



                                                29
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 30 of 32




demonstrating both (1) that the defendant acted deliberately and maliciously, and (2) that

the plaintiff suffered an actual injury.” Vega v. Artus, 610 F. Supp. 2d 185, 201 (N.D.N.Y.

2009) (citing Lewis v. Casey, 518 U.S. 343, 353 (1996)). Plaintiff fails to allege facts

plausibly indicating that either Ms. Kirnon or Ms. Cox acted deliberately or maliciously to

deprive him of access to the courts, or that plaintiff suffered an “actual injury” with respect

to his ability to pursue his claims in court. Accordingly, the Third Cause of Action must be

dismissed.

       c. Intentional Infliction of Emotional Distress

       In plaintiff’s Sixth Cause of Action, he asserts a state law claim for intentional

infliction of emotional distress. The claim is based on the defendants’ actions in

prosecuting the NODs despite plaintiff’s protestations and his proof that he had not been

engaged in any wrongful conduct. See Dkt. No. 1 at ¶¶ 96-102.

       It is “‘well-settled that public policy bars claims sounding in intentional infliction of

emotional distress against a government entity.’” Rivera v. City of New York, 392 F. Supp.

2d 644, 657 (S.D.N.Y. 2005)(quoting Lauer v. City of New York, 240 A.D.2d 543, 659

N.Y.S.2d 57, 58 (App. Div. 1997)); see G.E. v. City of New York, No. 12-CV-5967

(RRM/SLT), 2017 WL 4357340, at *8 (E.D.N.Y. Sept. 29, 2017)(same). Accordingly,

plaintiff’s intentional infliction of emotional distress claim against the State of New York,

GOER, and DOT must be dismissed.

       Further, “[u]nder New York law, to state a claim for intentional infliction of emotional

distress, a plaintiff must plead ‘(1) extreme and outrageous conduct; (2) intent to cause

severe emotional distress; (3) a causal connection between the conduct and injury, and



                                                30
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 31 of 32




(4) severe emotional distress.’” Burroughs v. Mitchell, 325 F. Supp. 3d 249, 285 (N.D.N.Y.

2018)(quoting Bender v. City of N.Y., 78 F.3d 787, 790 (2d Cir. 1996)); see Howell v. New

York Post Co., Inc., 81 N.Y.2d 115, 121 (NY 1993)(same). “‘Liability has been found only

where the conduct has been so outrageous in character, and so extreme in degree, as to

go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly

intolerable in a civilized community.’” Howell, 81 N.Y.2d at 122 (quoting Murphy v

American Home Prods. Corp., 58 N.Y.2d 293, 303 (NY 1983)).

       Even viewing the facts in the light most favorable to plaintiff, nothing any of the

defendants did arose to the level of conduct so outrageous in character, and so extreme in

degree, as to go beyond all possible bounds of decency as to be regarded as atrocious

and utterly intolerable in a civilized community. Furthermore, none of the allegations

pertaining to Ms. Kirnon or Ms. Cox meet these stringent requirements. Accordingly,

defendants’ motion must be granted on the claims for intentional and negligent infliction of

emotional distress against all defendants.

V.     CONCLUSION

       For the reasons set forth above, defendants' motion to dismiss is GRANTED. All

Title VII claims against the individual defendants (Valerie Cox and Elatisha Kirnon) are

dismissed with prejudice. Plaintiff's Title VII claims against the remaining defendants are

dismissed without prejudice to repleading. All Section 1983 claims against the State of

New York, DOT, and GOER are dismissed with prejudice. All Section 1983 claims against

the individual defendants in their official capacities seeking monetary damages are

dismissed with prejudice, but plaintiff's claims against the individual defendants in their



                                              31
 Case 5:20-cv-00220-TJM-ATB Document 16 Filed 03/23/21 Page 32 of 32




official capacities seeking prospective injunctive relief are dismissed without prejudice to

repleading. Plaintiff's Section 1983 claims against the individual defendants in their

individual capacities alleging First Amendment speech-based retaliation are dismissed

without prejudice to repleading. Plaintiff's Section 1983 claims against the individual

defendants in their individual capacities alleging a violation of due process are dismissed

without prejudice to repleading. Plaintiff's Section 1983 claims against the individual

defendants in their individual capacities alleging a violation of equal protection are

dismissed without prejudice to repleading. Plaintiff's Section 1983 claims against the

individual defendants in their individual capacities alleging a violation of the Seventh

Amendment and First Amendment denial of access to the courts are dismissed with

prejudice. Plaintiff's state law claims for intentional infliction of emotional distress against

all defendants are dismissed with prejudice.

       Plaintiff is granted leave of thirty (30) days to file an amended complaint repleading

the claims that have been dismissed without prejudice. If plaintiff fails to file an amended

complaint within this period of time, the Clerk of the Court may enter judgment in favor of

all defendants and close this case.

IT IS SO ORDERED.

Dated: March 23, 2021




                                               32
